UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-7033


BRYAN KEITH RICHARDSON,

                Petitioner – Appellant,

          v.

CHARLES WILLIAMS, Warden FCI Gilmer,

                Respondent – Appellee,

          and

ASSOCIATE WARDEN FERGUSON; DEBBIE J. LOHR, DHO hearing
officer; LIEUTENANT PRINCE; RUSSELL A. PERDUE, Warden of
FCI Gilmer,

                Respondents.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Gina M. Groh, Chief
District Judge. (3:14-cv-00129-GMG-JSK)


Submitted:   December 18, 2015                Decided:   January 6, 2016


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryan Keith Richardson, Appellant            Pro Se.     Helen Campbell
Altmeyer, Assistant United States            Attorney,   Wheeling, West
Virginia; Erin K. Reisenweber, Assistant United States Attorney,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Bryan    Keith    Richardson,        a    federal   prisoner,        appeals     the

district     court’s    order      accepting      the    recommendation          of   the

magistrate    judge    and    denying     relief    on     his    28    U.S.C.    § 2241

(2012)     petition.     We     have     reviewed    the    record       and   find    no

reversible error.       Accordingly, we affirm for the reasons stated

by   the     district     court.              Richardson     v.        Williams,      No.

3:14-cv-00129-GMG-JSK (N.D. W. Va. June 26, 2015).                        We dispense

with oral argument because the facts and legal contentions are

adequately    presented       in   the   materials       before    this     court     and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                           3